 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDence of union-security provisions in a contract unauthorized by anyelection acts as a restraint upon those employees desiring to refrainfrom union activities within the meaning of Section 7 of the Act.We find that neither the oral agreement nor the Union's letter ef-fectively eradicated the restraint upon the employees imposed by theunauthorized union-security provision.2Accordingly, we find thatthe contract herein is not a bar to a present determination ofrepresentatives.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning of,Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.In accordance with the agreement of the parties, we find that allthe office employees employed at the New York, New York, plants ofthe Employer which are located at 50 Vandam Street and 54 Fulton.Street, respectively, excluding confidential secretaries and all super-visors as defined in the Act, constitute a unit appropriate for pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.[Text of Direction of Election omitted from publication in thisvolume.]2 EagleLock Company,8S NLRB 970 ;Tyee PlywoodCompany,88 NLRB 858 ;Pacific,Gas and Electric Company,87 NLRB 257;Roosevelt Oil and Refining Corporation,85NLRB 965.BEMISBRO. BAGCOMPANY 1 AND/ /OR BEMISTON VILLAGECOUNCIL FOUN-DATIONandUNITED TEXTILE WORKERS OF AMERICA, A. F. OF L.,PETITIONER.Case No. 10-I?C-1279.July 10, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John S. Patton, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Bemis Bro. Bag Company, hereinafter called the Company,is a Missouri corporation with its principal office at St. Louis, Missouri.Th% Company operates approximately 32 manufacturing plants invarious States of the United States. In the course of its operations1The name of the Company appears as amendedat thehearing.95 NLRB No. 12. BEMIS BRO. BAG COMPANY45at Talladega, Alabama, the Company formed. the Bemiston Village,CouncilFoundation, hereinafter called the Foundation.The in-stant proceeding involves the employees employed by the Foundation.During the year ending December 31, 1950, the purchases of rawmaterials for the Talladega plant were in excess of one million dol-.lars, approximately 90 percent of which was shipped to the plant from,out of State.During the same period the Talladega plant producedgoods valued in excess of two million dollars, approximately 90 percent.of which was shipped out of State.Upon these facts we find that the operations of the Company af-fect commerce within the meaning of the Act and, further, that itwill effectuate the purposes of the Act for the Board to assert juris-diction over this Company.2The Bemiston Village Council Foundation is a nonprofit voluntaryassociation, organized by the Company for the purpose of furnishingrecreational and other services to the employees of the Company, in-cluding at the present, the maintenance of Bemiston Village, the op-eration of a dairy farm, service station, community center, and thepublication of a weekly newspaper.The.membership of the Foun-dation is composed primarily of the employees of the Company.Theoffice manager of the Company, is by virtue of the constitution andbylaws of the Foundation one of its vice presidents and chief ac-counting officer having supervision over the accounts of the. Founda-tion.All personnel policies of the Company, i. e., holidays, groupinsurance plans, are applicable to the employees of the Foundation.Statements of charges for services rendered by the Foundation tocompany employees are issued from the company offices.The landon which Bemiston Village and the other facilities provided for theemployees are situated is owned by the Company and guarded bycompany guards. It is evident from the above facts, and the Companydoes not urge otherwise, that there is a substantial degree of identitybetween the Company and the Foundation.We are persuaded there-fore that the Company and the Foundation can be properly consideredas a single employer for the purposes of the National Labor RelationsAct as amended.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the repre-sentation of employees-of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of what may be termed maintenanceand operating employees ' of the Foundation .3The Employer and2Stanislaus Implement and Hardware Company, Limited,91 NLRB 80.aThe Petitioner now represents the production and maintenance employees of theCompany and the employees employed in the company cafeteria. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner agree"that the following'classifications of employees should'be'included`in the unit: The handymen, land improvement employees,.painter, landscaper,' janitor of the school building, auto mechanic andassistants, counter attendants, and janitors of the community building..There is disagreement as to the inclusion or exclusion of the followingemployeesDairy farm workers.-Theseemployees tend, feed, and care for theanimals on the dairy farm.The same employees also process anddeliver the milk to customers of the dairy farm gThey work 7 daysa week, 10 hours a day, as distinguished from the majority of theother Foundation employees who.are on a 40-hour week.As the rec-ord discloses that these employees devote the major portion of theirtime to clearly agricultural activities, and also lack a community ofinterest with the other Foundation employees, we will exclude themfrom the unit found appropriate herein.Storeroom clerks.-Thevillage storeroom is used to store lumber,cement, sand, nails, and other building materials.The storeroomclerks check out to employees of the Foundation such materials,, asmight be needed; in addition they maintain records of the supplies.These clerks are hourly paid and work under the supervision of theforeman in charge of the laborers.We are persuaded that the store-room clerks occupy a position in relation to the maintenance employeesof the Foundation similar to that occupied by plant clericals in rela-tion to production and maintenance employees whom we include in aproduction and maintenance unit.We therefore shall include,themin the unit found appropriate herein.Filling station and garage clerk.e-TheFoundation, maintains andoperates a filling station and garage which services the automobilesand trucks of the Foundation, the Company's employees, and the gen-eral public.The clerk employed 'at the filling station and garagemaintains the records of the work done at the garage and the time.cards of the garage employees, issues automobile parts to the mechan-ic and his assistants, and sells the various products of the fillingstation to the public.For at least 21/2 hours of each working dayshe is the only attendant available at the filling station.The Em-ployer and Petitioner have agreed to include the auto mechanic andtwo assistants employed at the filling station and garage in the unit.We find that the duties and interests of the filling station and garageclerk are closely allied and related to those of'the auto mechanic andassistants and therefore shall include her in the unit.04The parties are in agreement and we find that the landscaper is not a supervisorwithin the meaning of the Act. The landscaper is occasionally assisted in his work bylaborers over whom he has no authority as a supervisor.The dairy farm also sells milk to an independent retail store operating under aconcession in the company village.6A stipulation, agreed upon by the parties, in respect to the duties of the filling stationclerk was received after the close of the hearing and made a part of the recordherein. J. I. CASE COMPANY147Ogee clerks employed at Foundation community building.-Theseclerks maintain the time records of the Foundation employees andprepare the payroll checks; they maintain records of supplies usedon the various work projects.They record the moneys received fromthe operations of the various Foundation facilities, e. g., dairy farm,filling station; they also record the charges for light, heat, and coalsupplied to the company employees.On occasion these clerks comeinto contact with the operating and maintenance employees of theFoundation, but on the whole it appears that their relationship tothose employees is analogous to that of office clerical employees toproduction and maintenance employees.We find lacking here theconsiderations which would justify the inclusion of these clericalemployees in the unit and therefore shall exclude them.Editor of the Foundation weekly newspaper, photographer, play-ground leader, and assistant playground leader.-Inthe instant casethe titles are descriptive of the duties that these employees perform.We find it unnecessary to determine whether or not these employeesare professional employees within the meaning of the Act but willexclude them from the unit herein found appropriate because .theirduties and interests are dissimilar to thole of the maintenance andoperating employees included in the unit.We find, therefore, a single unit composed of the following erin-ployees employed by the Employer in connection with the BemistonVillage Council Foundation to be the appropriate unit for collectivebargaining purposes within the meaning of Section 9 '(b) of the Act:Handymen, land improvement employees, the painter, landscaper,janitors of the community building and school, auto mechanics andassistants, counter attendants, filling station and garage clerk, andstoreroom clerks, but excluding dairy farm workers, office clerks, theeditor of the weekly newspaper, photographer, playground leader andassistant playground leader, village superintendent, and all foremenand supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]J. I. CASE COMPANY,BETTENDORF WORKSandLOCAL 1008,INTERNA-TIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT&AGRICULTURALIMPLEMENT WORKERS OF AMERICA,C. I. 0.Case No. 18-CA-228.July 10, 1951Decision and OrderOn April 6, 1951, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that the95 NLRB No. 14.